Per Curiam.

There being no bill of exceptions, this court cannot say that there was not substantial evidence warranting the Court of Appeals in the conclusions reached by it. On appeal on questions of law all reasonable presumptions consistent with the record will be indulged in favor of the validity of the judgment under review and of the regularity and legality of the proceedings below.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

■Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.